Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 1 of 25
Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 2 of 25
Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 3 of 25




                EXHIBIT C
            Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 4 of 25



                               w
                                                                          w    JPr
                     DELIVERY                        SYSTEMS

                                      OWNER OPERATOR AGREEMENT

           This OWNER OPERATOR AGREEMENT ("AGREEMENT") is entered into this
      If        day of                           j by and between                          JbJX                                 (the
"OPERATOR") and Arizoha Logistics, Inc. ("DILIGENT"). OPERATOR'S trade or business
name is


                                                      WITNESSETH:


       WHEREAS, DILIGENT is engaged in the delivery logistics business, including the
arranging and brokering of delivery and cartage service jobs on behalf of its clients (hereafter
referred to as "client engagements");


           WHEREAS, DILIGENT also is called upon by customers, from time to time, to contract
with a delivery business that can transport items designated by the customer (hereinafter referred
to as "Items"); and


         WHEREAS, Operator (i) is engaged in an independently established delivery business,
(ii) is willing, from time to time, at such times as Operator shall choose and elect, to perform
delivery services for customers of DILIGENT as an Owner Operator and (iii) has provided
DILIGENT with a proposal setting forth terms under which it is willing to provide such services.


           NOW, THEREFORE, it is mutually agreed between the parties as follows:


       1.      Owner Operator Relationship.      The parties agree and acknowledge that
Operator's relationship with DILIGENT hereunder is that of an Owner Operator, and any and all
services provided by Operator hereunder shall be provided in that capacity. Neither Operator nor
any of its employees or servants shall in any way or for any purpose be considered an agent,
servant, employee, partner or co-venturer of DILIGENT or be deemed to hold any relationship
with DILIGENT other than that of an Owner Operator.      All of Operator's invoices, business
cards, correspondence, e-mail messages and other documents shall identify Operator as an Owner
Operator.


           2.   Term of Agreement. The term of this Agreement shall commence as of the day
it is signed by DILIGENT and continue for the following 12-month period or until terminated in
writing by either party as provided herein.                 This Agreement will be extended for additional 12-
month periods unless either party hereto advises the other in writing prior to the end of a term
that the Agreement not be extended.


           3.       Operator's Services.


                    (a)
                      During the term of this Agreement, DILIGENT may, from time to time,
inform Operator of a client-engagement opportunity. Operator shall have the right to decline or
accept any such opportunity.


108.1 Diligent O O Agreement Arizona Logistics                                                            Page 1 of 12
     Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part^^hole in any form whatsoever is prohibited.


                                                                                        OO initials   ^f^*~Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 5 of 25



                                                            Jt
                               Mm

                    DEL.! VERY                        SYSTEMS

                    (b)       If Operator elects to accept an engagement, Operator shall be obligated to
complete the engagement. Operator shall control and determine all matters relating to the
performance of an engagement, such as selecting the routes to be taken. Operator will not
receive any training or instructions from DILIGENT. DILIGENT will not dictate the time of
performance or the time or hours during which an opportunity is to be performed. All such
determinations shall be arrived at between Operator and the customer.


                    (c)       Operator need not perform any services hereunder personally, but may hire
or engage others to perform any or all such services on Operator's behalf.                                  Operator shall be
solely responsible for the direction and control of Operator's employees, agents and servants,
including (i) hiring, (ii) firing, (iii) supervising, (iv) setting wages, hours of work, performance
standards and routes of travel, (v) providing all necessary tools or assistance, (vi) paying wages
and (vii) resolving grievances.     Operator's employee, agent or servant must meet all the
guidelines outlined for a DILIGENT Owner Operator.                 Operator acknowledges sole
responsibility for ensuring that it and its employees, agents and servants comply fully with all
state, federal, county, municipal or other laws, and regulations, and that a failure to so comply
shall be a breach of this Agreement. DILIGENT is not obligated to provide tools and equipment
to Operator necessary to perform opportunities that are accepted, this responsibility is always that
of Operator.


                    (d)       Operator's failure to complete an accepted engagement shall constitute a
breach of this Agreement.


          4. Availability of Operator. Operator, as an Owner Operator, retains the right to
work for others and to hold itself out to the public generally as an Owner Operator. It is
understood that Operator intends to make itself available to furnish services under this
Agreement from time to time, but only at such times as Operator, in its discretion, shall elect.


         5.    Operator Fees. DILIGENT agrees to pay and Operator agrees to accept as its
entire compensation for completing a client engagement a fixed sum as determined in accordance
with the attached Addendum A, which amount is the result of arms' length negotiation between
both parties. Both DILIGENT and Operator have the right to renegotiate Operator's fees at any
time, provided that any change shall not be effective until memorialized in writing and signed by
both parties.


                (a) Invoice. DILIGENT shall pay Operator for a completed client engagement
within thirty (30) days of receipt from Operator of an invoice bearing Operator's signature that
identifies the engagement and the contract fee.                   If payment from DILIGENT is due to Operator
under the terms of this Agreement, and such payment is not made in a timely or accurate manner,
Operator shall have the right to seek proper payment either through arbitration (under Section 17)
or by any other legal means contemplated by this Agreement.


                   (b) Added Risks.           Operator understands and agrees that while from time to time
circumstances such as traffic or shipment relay delays, adverse weather, and other potentially

108.1 Diligent O O Agreement Arizona Logistics                                                               Page 2 of 12
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                                               (k L? OO initials _|>_C          Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 6 of 25



                                            -
                    DELIVERY                          SYSTEMS

cost increasing circumstances will occur, Operator will not receive any additional contract
payment for such occurrences, but in all cases will be solely responsible for any additional costs
resulting from such risks.


                    (c)       Payment.           Payments to Operator will be by check issued to Operator in
his/her/its business or trade name.

          6.        No Benefits.
                            Operator acknowledges that neither it nor its officers, directors,
agents, servants or employees are entitled to, and all agree not to assert any claim to, any
employee benefits offered by DILIGENT to its employees. No Unemployment Compensation
Insurance.       Operator understands that he/she/it is not entitled to apply for and to receive
Unemployment Compensation Benefits.          Operator understands and agrees that
Unemployment Insurance Benefits can be obtained by Operator if either Operator or some
other entity (but not DILIGENT) provides such Unemployment Insurance Benefits.


          7.        Taxes. The relationship of Operator and DILIGENT at all time is that of Owner
Operators.          Operator fully understands that neither federal, state or local income taxes.
nor payroll taxes of any kind, including but not limited to FICA and FUTA. will be
withheld or paid hv DTI JGENT on behalf of Operator for monies paid pursuant to the
terms of this Agreement. Operator agrees (i) to pay to the United States, and to the state of
Arizona and New Mexico all self-employment and other applicable taxes, including sales
taxes, income taxes and estimates thereof, and (ii) to maintain sufficient records to verify
that Operator has satisfied its obligation to pay such taxes.


        Operator hereby indemnifies and agrees to hold harmless DILIGENT against any claim,
cost, penalty, interest, loss or expense (including attorneys' fees) related to Operator's failure to
discharge its obligations under this Paragraph 7. Operator is independently engaged in the
business of delivering items of personal property. Operator agrees that as of the effective date of
this Agreement that Operator is obligated to and will at the next applicable filing period, file with
the Internal Revenue Service of the United States, a schedule of expenses for the business
operated by Operator. Operator further agrees that on the effective date of this Agreement or
within a reasonable time thereafter that Operator has or will establish an account with the
department of revenue and with all other applicable state agencies for Operators business for the
payment of all state taxes normally paid by employers and businesses. Additionally, Operator has
registered for a business identifier number from the state of Arizona and New Mexico and, as of
the effective date contract services are rendered by Operator under this Agreement, Operator
maintains a separate set of books or records reflecting all items of income and expenses for the
business conducted by Operator.


          8.       Operator's Responsibilities.


                   (a)       Operator is responsible for providing a safe vehicle and other equipment
that, in Operator's sole judgment, is suitable for completing a client engagement, such as
shipment-handling equipment, radio equipment, beepers and any other type of equipment that

108.1 Diligent O O Agreement Arizona Logistics                                                               Page 3 of 12
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or   ole in any form whatsoever is prohibited.


                                                                                         OO initials            Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 7 of 25




                     DELIVERY                         SYSTEMS

Operator may wish to utilize in communicating with DILIGENT or its customers or in handling
their shipments


             (b)    Operator shall be solely responsible for the operation of all equipment
used in completing a client engagement, which shall include, but not be limited to (i) the
selection of drivers, helpers, places of repair, stopping, parking, replacement and maintenance;
and (ii) the purchase of fuel, equipment, insurance, parts and accessories.


                (c)     Operator agrees to create, maintain and make available to DILIGENT such
documents, and to grant DILIGENT such rights, as are required for DILIGENT's compliance
with all applicable state, federal, county, municipal and other laws and regulations, including but
not    limited      to,   driver-qualification          files,    equipment-inspection             reports,      hours-of-service
documentation and vehicle-condition reports.                     DILIGENT intends to comply fully with all such
requirements. DILIGENT also agrees to provide to Operator copies of any document required to
be maintained by DILIGENT under this Agreement.


                (d)     Costs and Expenses.      Operator shall be responsible for all costs and
expenses incident to the performance of a client engagement, including, but not limited to, (i)
registration fees, (ii) license fees, (iii) inspection fees, (iv) insurance, (v) tolls or fines, (vi)
maintenance and repairs, (vii) personal property and sales taxes and (viii) fuel, oil and tires.


               (e)     Insurance. Operator, at its expense, shall keep in full force and effect,
during the term of this Agreement, Liability insurance covering the ownership, maintenance, use
and operation of any motor vehicle used by Operator in the performance of its services
hereunder, as more specifically set forth in Paragraph 9 hereof.


                    (f)        Independence.         Operator and DILIGENT will, at all times, maintain the
separate status and operation or their respective businesses.


          9.        Operator's Insurance.


                    (a)       For trucks with a gross weight of up to 10,000 pounds, Operator, at its
expense, shall carry and keep in full force and effect for the duration of this Agreement, Auto
Liability, Bodily Injury and Property Damage insurance covering the minimum policy limits
required by the state you are contracting in, and a deductible of no greater than $1,000.


                    (b)       For trucks with a gross weight of more than 10,000 pounds, the schedule
for the required Combined Single Limit is as follows: 10,0001 to 20,000 GVW - $300,000 CSL;
20,001 to 45,000 GVW - $500,000 CSL; Over 45,000 GVW - $1,000,000 CSL; and a deductible
of no greater than $1,000, including an Additional Insured endorsement.


Regarding Motor Carrier Cargo Insurance, please refer to chart below.




108.1 Diligent O O Agreement Arizona Logistics                                                                 Page 4 of 12
     Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or   'hole in any form whatsoever is prohibited.


                                                                                           .00 initials
                                                                                                          ft— Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 8 of 25



                                      "/ -
                    DELIVERY                          SYSTEMS

                 Motor Carrier Cargo Insurance Requirements are as
                 follows based upon vehicle size:
                           16 Ft                  $25,000 minimum
                                24 Ft                          $50,000 minimum
                                53 Ft                         $200,000 minimum



            (c)    For purposes of subparagraphs (a) and (b) hereof, Operator will provide
DILIGENT with a copy of an insurance policy that evidences such insurance. If the scope of this
Agreement involves more than one vehicle, the appropriate level of coverage must be provided
for all other vehicles, whether owned or not. For purposes of subparagraph (b) only, the
Additional Insured endorsement shall name DILIGENT as well as its parents, officers, directors,
subsidiaries and affiliates.


                (d)     Workers' Compensation Insurance. If required by the laws of the State of
Arizona and New Mexico, or as required by our client, Operator, at its own expense, shall keep
in full force and effect during the term of this Agreement, Workers' Compensation Insurance that
complies with applicable laws of the state of Arizona and New Mexico.


       Operator's relationship with DILIGENT is such that Operator is not entitled to
Workers' Compensation benefits. Operator understands and agrees that Operator will not
be able to file a claim for Workers' Compensation benefits as an employee of DILIGENT
because Operator is not an employee of DILIGENT.


                    (e)       For purposes of subparagraphs (a), (b) and (d), each such insurance policy
shall require the insurer to provide DILIGENT with thirty-days (30) written notice of any
changes in coverage, expiration, termination or cancellation of such insurance. Operator shall
also immediately notify DILIGENT of any changes in coverage, expiration, termination or
cancellation of such insurance. Operator's failure to maintain the aforementioned insurance shall
constitute a breach of this Agreement.


                   (f)  Operator agrees, without qualification, to cooperate with and assist
DILIGENT and its chosen attorneys in the defense of any lawsuit against DILIGENT or its
insurers that relates to a client engagement performed by Operator, regardless of the merit of the
lawsuit.


         10.       Operator's Indemnity


           (a)     Operator agrees to release, indemnify, hold harmless and defend (i)
DILIGENT and its shareholders, officers, directors, employees, agents, licensees, successors and
assigns, and (ii) DILIGENT's clients and their shareholders, officers, directors, employees,
agents, licensees, successors and assigns (individually and collectively hereinafter "Indemnified
Parties"), from and against any and all liabilities, costs and expenses, actions, causes of action,
claims, demands, or suits of whatever kind or nature, which may arise or be claimed against the
Indemnified Parties for injury, death or damages to persons or property resulting or arising from
108.1 Diligent O O Agreement Arizona Logistics                                                               Page 5 of 12
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or y/hole in any form whatsoever is prohibited.


                                                                                          .00 initials           Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 9 of 25




                        DELIVERY                     SYSTEMS

any act or omission of Operator, its agents, drivers or employees. Operator also hereby releases
the Indemnified Parties of and from all liabilities, costs and expenses, actions, causes of action,
claims, demands, or suits of whatever kind or nature, that result or arise from any such act or
omission.         However, the Indemnities are not released from nor indemnified against the
consequences of their own negligence.


               (b)    Operator acknowledges and accepts that there are inherent foreseeable
risks in performing the services that are the subject of this Agreement, including but not limited
to risk of property damage and bodily injury. To the maximum extent permitted under law,
Operator voluntarily assumes such risks.


        11.    Operator's Liability for Items. Items of others picked up by Operator shall be
deemed to be in the care, custody and control of Operator until the same shall have been
delivered to, and accepted by, the designated consignee, recipient or the consignee or recipient's
authorized agent. Operator shall be liable to DILIGENT to the extent that DILIGENT is liable
for such loss or damage.


          12.       Safety and Security Identification.                        In accordance with clients' requests,
Operator        shall   furnish   and    maintain,       at   its   own cost       and    expense,      safety and security
identification, which shall consist of a shirt and identification badge that appropriately identifies
Operator. Operator shall wear/carry the appropriate safety and security identification at all times
while performing services under this Agreement.


          13.       Licenses, Permits and Registrations.                      Operator shall obtain and maintain at
Operator's expense all licenses, permits and registrations as may be required to perform a client
engagement under this Agreement.


          14.       Operator's        Standard        of Performance.              Operator shall,         at all times,            use
Operator's best efforts, ability, experience and talents in the performance of any services
hereunder.


          15. Survival Sections. Paragraphs 6, 7, 9, 10, 1 1 and shall survive the termination of
this Agreement.


          16.       Termination of Agreement.


                    (a)      Either party shall have the right at any time during the term hereof to
terminate this Agreement by giving the other party seven (7) days' written notice to such effect.


               (b)      DILIGENT shall have the right at any time to immediately terminate this
Agreement in the event that Operator shall materially breach this Agreement, by (i) failing to
carry and keep in full force and effect the policies of insurance required under this Agreement, or
(ii) in any other manner failing to perform as required pursuant to the terms of this Agreement.
DILIGENT shall exercise such right of termination by giving Operator written notice to such
effect. Operator shall have the right at any time to immediately terminate this Agreement in the
108.1 Diligent O O Agreement Arizona Logistics                                                              Page 6 of 12
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                                              ek         OO initials            Diligent initials
          Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 10 of 25


                                                                       "   1


                                                    fe'tllfli
                                                                p
                                                                               f
                    DELI VERY                           SYSTEMS

event DILIGENT shall materially breach this Agreement, including by failing to remit to
Operator all delivery fees due and owing within 30 days of invoicing.


                     Because DILIGENT incurs numerous expenses to set up a new Owner
                    (c)
Operator account with its customer, Operator agrees to the payment by Operator to DILIGENT of
$75.00 in the event Operator terminates the agreement within 90 days of the signing of the
agreement or should DILIGENT terminate the agreement for Operator's failure to complete a job
opportunity or fail to carry agreed insurance. This sum may be deducted from Operators last
invoice.


                      In the event of a breach of this Agreement by Operator, DILIGENT may
                    (d)
either terminate this Agreement or DILIGENT may not (without prejudice to termination by
DILIGENT at a later date), but in either event DILIGENT may notify another Owner Operator of
the opportunity to complete any incomplete client engagement that Operator had accepted.
Operator shall reimburse DILIGENT, and authorizes DILIGENT to offset from any contract
payments owed to Operator hereunder, for any costs, expenses or damages incurred by
DILIGENT as a result of DILIGENT having to notify another Owner Operator of the opportunity
to complete the deliveries, including, but not limited to, costs of re-handling and transferring the
Items, service expenses and damages paid to the shipper or consignee.


          17.       Dispute Resolution.


               (a)    Arbitration of Ciaims: In the event of a dispute between the parties, the
parties agree to resolve the dispute as described in this Paragraph (hereafter "the Arbitration
Provision"). This Arbitration Provision is governed by the Federal Arbitration Act, 9 U.S.C. § 1,
et seq., and applies to any dispute brought by either Operator or DILIGENT arising out of or
related to this Agreement or Operator's relationship with DILIGENT, including termination of
the relationship.         The provisions of this Arbitration Provision shall remain in force after the
parties' contractual relationship ends.
                                      Nothing contained in this Arbitration Provision shall be
construed to prevent or excuse Operator from utilizing any procedure for resolution of
complaints established in this Agreement (if any), and this Arbitration Provision is not intended
to be a substitute for the utilization of such procedures.
                                                       Except as it otherwise provides, this
Arbitration Provision is intended to apply to the resolution of disputes that otherwise
would be resolved in a court of law, and therefore this Arbitration Provision requires all
such disputes to be resolved only by an arbitrator through final and binding arbitration
and not by way of court or jury trial.


                       (i)    Claims Covered By Arbitration Provision: Unless carved out
below, claims involving the following disputes shall be subject to arbitration under this
Arbitration Provision regardless of whether brought by Operator, DILIGENT or any agent acting
on behalf of either: (1) disputes arising out of or related to this Agreement; (2) disputes arising
out of or related to Operator's relationship with DILIGENT, including termination of the
relationship; and (3) disputes arising out of or relating to the interpretation or application of this
Arbitration Provision, but not as to the enforceability, revocability or validity of the Arbitration

108.1 Diligent O O Agreement Arizona Logistics                                                                Page 7 of 1 2
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or wl   le in any form whatsoever is prohibited.


                                                                                           OO initials            I
                                                                                                                  Diligent initials
          Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 11 of 25




                                                    n
                    DELIVERY                          SYSTEMS

Provision or any portion of the Arbitration Provision. This Arbitration Provision also applies,
without limitation, to disputes regarding any city, county, state or federal wage-hour law, trade
secrets, unfair competition, compensation, meal or rest periods, expense reimbursement, uniform
maintenance, training, termination, discrimination or harassment and claims arising under the
Uniform       Trade     Secrets      Act,    Americans
                                        With Disabilities Act, Age Discrimination in
Employment Act, Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement
Income Security Act, Genetic Information Non-Discrimination Act, and state statutes, if any,
addressing the same or similar subject matters, and all other similar federal and state statutory
and common law claims (excluding workers' compensation, state disability insurance and
unemployment insurance claims).


                      (ii)    Administrative Agency Claims: Claims may be brought before, and
remedies awarded by, an administrative agency if applicable law permits access to such an
agency notwithstanding the existence of an agreement to arbitrate. Such administrative claims
include without limitation claims or charges brought before the Equal Employment Opportunity
Commission (www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), and the Office of Federal Contract Compliance Programs
(www.dol.gov/esa/ofccp). Nothing in this Arbitration Provision or this Agreement shall be
deemed to preclude or excuse a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies before making a claim in
arbitration.


                       (iii)  Excluded Claims: The following claims shall be excluded from
coverage by this Arbitration Provision: (1) claims that, as a matter of law, may not be subject to a
mandatory arbitration agreement, including; (2) claims based on private attorney general
representative action statutes (as discussed further below); and (3) claims that may be adjudicated
in small claims court.


              (b)    Arbitration Procedure: Except as provided in this Arbitration Provision,
any controversy or claim covered by this Arbitration Provision shall be settled by arbitration
administered by the American Arbitration Association ("AAA") and shall be held in accordance
with the applicable AAA Arbitration rules. These rules are available at www.adr.org. The
Arbitrator shall be selected by mutual agreement of Operator and DILIGENT. Unless Operator
and DILIGENT mutually agree otherwise, the Arbitrator shall be an attorney licensed to practice
in the location where the arbitration proceeding will be conducted or a retired federal or state
judicial officer who presided in the jurisdiction where the arbitration will be conducted.                                   If for
any reason the parties cannot agree to an Arbitrator, either party may apply to a court of
competent jurisdiction with authority over the location where the arbitration will be conducted
for appointment of a neutral Arbitrator. The court shall then appoint an Arbitrator, who shall act
under this Arbitration Provision with the same force and effect as if the parties had selected the
Arbitrator by mutual agreement. The location of the arbitration proceeding shall be no more than
45 miles from the geographic area where Operator performed delivery services arranged by
DILIGENT, unless each party to the arbitration agrees in writing otherwise. If Operator no
longer resides in the general geographical vicinity where Operator performed delivery services,

108.1 Diligent O O Agreement Arizona Logistics                                                              Page 8 of 1 2
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                                             gk          00 initials     {}y^ Diligent initials
          Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 12 of 25

                                                                      MM
                                ~r rt

                    DELIVERY                         SYSTEMS

Operator and DILIGENT shall agree to a location of the arbitration within 45 miles of where
Operator resides, provided it is within the same state in which Operator performed delivery
services arranged by DILIGENT.     In arbitration, the parties shall have the right to conduct
adequate civil discovery, bring dispositive motions, and present witnesses and evidence as
needed to present their cases and defenses, and any disputes in this regard shall be resolved by
the Arbitrator.


                    (c)       Making A Demand For Arbitration: A demand for arbitration must be
in writing and delivered by hand or first class mail to the other party within the applicable statute
of limitations period. Any demand for arbitration made to DILIGENT shall be sent to Arizona
Logistics, Inc. d/b/a Diligent Delivery Systems, 333 N. Sam Houston Pkwy E, Suite 1000,
Houston, TX 77060.              The Arbitrator shall resolve all disputes regarding the timeliness or
propriety of the demand for arbitration.


                    (d)       Class Action Waiver: There shall be no right or authority for any
dispute to be brought, heard or arbitrated as a class, collective or representative action
("Class Action Waiver")-       Notwithstanding any other clause contained in this Arbitration
Provision, the preceding sentence shall not be severable from this Arbitration Provision in any
case in which the dispute to be arbitrated is brought as a class, collective or representative action.
Private attorney general representative actions                      are not covered within the scope of this
Agreement and may be maintained in a court of law, but an Operator may seek in arbitration
individual remedies for him or herself under any applicable private attorney general
representative action statute, and the Arbitrator shall decide whether Operator is an aggrieved
person under any private attorney general statute.                        Operator shall not be retaliated against,
penalized or threatened with possible penalty as a result of any attempt by Operator to exercise
rights protected under Section 7 of the National Labor Relations Act, including the filing of or
participation in a class, collective or representative action in any forum. However, DILIGENT
may lawfully seek enforcement of this Arbitration Provision and the Class Action Waiver under
the Federal Arbitration Act and seek dismissal of such class, collective or representative actions
or claims.   Notwithstanding any other clause contained in this Arbitration Provision, any claim
that all or part of the Class Action Waiver is unenforceable, unconscionable, void or voidable
may be determined only by a court of competent jurisdiction and not by an Arbitrator.


                     Attorneys' Fees And Arbitration Costs: Each party shall pay the fees for
                   (e)
its own attorneys, subject to any remedies to which that party may later be entitled under
applicable law.       Costs incidental to the arbitration, including the cost of the Arbitrator and the
meeting site ("Arbitration Costs") will be borne by DILIGENT and Operator equally, unless
otherwise required by applicable law.      Any dispute regarding a party's obligation to pay
Arbitration Costs shall be determined by the Arbitrator. In the event Operator contends that, as a
matter of law, it is not responsible for payment of any Arbitration Costs, Operator shall have no
obligation to pay any portion of the contested Arbitration Costs until, and only if, the Arbitrator
determines that Operator is responsible for the costs. If necessary for arbitration of the dispute,
DILIGENT agrees to cover the amount of the Arbitration Costs contested by Operator until such
time as the Arbitrator determines payment responsibility.                           If the Arbitrator determines that
108.1 Diligent O O Agreement Arizona Logistics                                                              Page 9 of 12
    Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part oqwhple in any form whatsoever is prohibited.


                                                                                         OO initials   *       Diligent initials
          Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 13 of 25



                                                0
                                                    i
                      mKKr Mmf j                    HUB        jbI
                     DELIVERY                           SYSTEMS

Operator is responsible for any amount of the Arbitration Costs already paid by DILIGENT,
Operator shall remit payment of that amount to DILIGENT within 30 days of the Arbitrator's
determination.


               (f)    Post-Arbitration Procedures: Within 30 days of the close of the
arbitration hearing (which period may be extended by stipulation of the parties), any party shall
have the right to prepare, serve on the other party and file with the Arbitrator a post-arbitration
brief. The Arbitrator may award any party any remedy to which that party is entitled under
applicable law, but such remedies shall be limited to those that would be available to a party in
his or her or its individual capacity in a court of law for the claims presented to and decided by
the Arbitrator, and no remedies that otherwise would be available to an individual in a court of
law will be forfeited by virtue of this Arbitration Provision. The Arbitrator shall issue a decision
or award in writing, stating the essential findings of fact and conclusions of law. Except as may
be permitted or required by law, as determined by the Arbitrator, neither a party nor an Arbitrator
may disclose the existence, content, or results of any arbitration hereunder without the prior
written consent of the parties. A court of competent jurisdiction shall have the authority to enter
a judgment upon the award made pursuant to the arbitration.


                (g)    Application To Existing Claims And Controversies: This Arbitration
Provision is intended broadly to apply to all controversies hereafter arising out of or related to the
parties' relationship or Operator's performance of services for DILIGENT or its customers, as
well as any existing controversy that has arisen from the parties' relationship or Operator's
performance of services for DILIGENT or its customers, as is permitted under Section 2 of the
Federal Arbitration Act.


                    (h)        Opt-Out Provision:  If Operator does not want to be subject to this
Arbitration Provision,            Operator may opt out of this Arbitration Provision by notifying
DILIGENT in writing of Operator's desire to opt out of this Arbitration Provision, which writing
must be dated, signed and submitted by U.S. Mail or hand delivery to DILIGENT at Arizona
Logistics, Inc. d/b/a Diligent Delivery Systems, 333 N. Sam Houston Pkwy E, Suite 1000,
Houston, TX 77060. In order to be effective, the writing must clearly indicate Operator's intent
to opt out of this Arbitration Provision and the envelope containing the signed writing must be
post-marked within 30 days of the date this Agreement is executed by Operator. Operator's
writing opting out of this Arbitration Provision will be filed with a copy of this Agreement and
maintained by DILIGENT. Should Operator not opt out of this Arbitration Provision within the
30-day period, Operator and DILIGENT shall be bound by the terms of this Arbitration
Provision.


                    (i)       Right to Consult With An Attorney:Operator has the right to consult
with private counsel of Operator's choice with respect to any aspect of, or any claim that may be
subject to, this Arbitration Provision. In the event any portion of this Arbitration Provision is
deemed unenforceable, the remainder of this Arbitration Provision will be enforceable. If the
Class Action Waiver is deemed to be unenforceable, Operator and DILIGENT agree that the
Arbitration Provision is otherwise silent as to any party's ability to bring a class, collective or

108.1 Diligent O O Agreement Arizona Logistics                                                              Page 10 of 12
     Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                                                          OO initials            Diligent initials
          Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 14 of 25


                                                                       < 7< I


                                                                                   m
                    DELIVERY                          SYSTEMS

representative action in arbitration.


           18.      Waiver.     The waiver of a breach of any of the terms or conditions hereof
shall be limited to the act or acts constituting such breach and shall never be construed as being a
continuing or permanent waiver of any such terms or conditions.


       19.     Headings.      The headings set forth herein have been inserted for convenience
only and are not to be considered when construing the provisions of this Agreement.


          20.       Entire Agreement.             This Agreement and Addenda hereto constitute the entire
agreement of the parties relating to the subject matter hereof and supersede any and all oral or
written agreements or negotiations relating to the subject matter of this Agreement. Each party to
this Agreement acknowledges that no representations, inducements, promises or agreements, oral
or otherwise, have been made by either party or anyone acting on behalf of any party hereto
which are not embodied herein. Any modification of or amendment to this Agreement will be
effective only if it is in writing and signed by the party to be charged.


          21.       Gender, Number. Whenever used herein, the singular number shall include the
plural, the plural the singular, and the use of the masculine, feminine or neuter gender shall
include all genders.


          22.      Notice. Any notice to be given hereunder by a party must be in writing and
delivered in person, by fax or by mail, postage prepaid.                          Notice by mail shall be deemed made
when mailed.        Notices shall be addressed to a party at its respective address or at such other
address as the party may designate by giving written notice in accordance with the provisions of
this Paragraph.


Arizona Logistics, Inc. dba Diligent Delivery Systems
333 N. Sam Houston Pkwy E, Suite 1000
Houston, TX 77060
Phone: 1-888-374-3354                   Fax: 281-582-8804


Operator's Name/Business/Trade Name
                                                                                                   6^

Business Address:


Telephone Number: ^Q/^L                 Sc?K <57                                Fax:


         THIS IS A LEGALLY BINDING DOCUMENT.                                           PLEASE READ IT CAREFULLY
AND      SEEK LEGAL ADVICE                       IF   ANY      PORTION            OF    THIS     AGREEMENT              IS    NOT
UNDERSTOOD.                  THE       PARTIES          HERETO           AGREE           THAT       BY      SIGNING          THIS
AGREEMENT              THEY        HAVE          CONSULTED            WITH             LEGAL     COUNSEL           OR        HAVE
KNOWINGLY AND VOLUNTARILY WAIVED SUCH RIGHT.

         IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
108.1 Diligent O O Agreement Arizona Logistics                                                             Page 11 of 12
    Copyright ©Noriyn Enterprises, Inc. All rights reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                                                   %L     OO initials        —hiligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 15 of 25




                      DELIVERY                         SYSTEMS

year first above written. This Agreement shall take effect as a sealed instrument.

DILIGEN                                                        OPERATOR


By:                                                            By£

Name Printed                             jii&o                 Name Printed               1/»-c/. c~( ( loo ^ IvK.




108.1 Diligent O O Agreement Arizona Logistics                                                               Page 12 of 12
      Copyright ©Norlyn Enterprises, Inc. All rights reserved. Duplication in pail or whole in any form whatsoever
                                                                                                          ateoever is prohibited.


                                                                                           00 initials            Diligent initials
                Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 16 of 25



                                                                                 .,#18-
                               delivery                     systems


                                            CONSENT FORM
                           Background Investigation / TB Screen / Drug Screening


Owner Operator acknowledges that Diligent Delivery Systems ("Company") may conduct a TB screen / drug screen
and/or investigation as to Owner Operator's background which may include, but not be limited to, Motor Vehicle
Report (MVR) and/or criminal background after entering into a contract with Owner Operator but before making
available contract opportunities. Additional testing can be required later. Owner Operator consents to the release of
this information to the Company. The cost of obtaining a TB screen / drug screen and/or background investigation
shall be borne by the Owner Operator. Owner Operator authorizes the Company to offset the cost incurred for
performing the TB screen / drug screen and/or background investigation from the Owner Operator's first available
settlement check.


Criminal Background Check:
Owner Operator acknowledges and understands that customers for whom Owner Operator will be providing owner
operator delivery services require that Owner Operator have no misdemeanor or felony criminal conviction. Owner
Operator represents and warrants that he/she (including any individuals engaged/hired by Owner Operator) has not
been convicted of any misdemeanor or felony crime and is not awaiting trial for a criminal matter. A criminal conviction
will not result in the automatic disqualification of the Owner Operator from providing contract services.


Owner Operator understands that the company is relying on the foregoing representation and warranty in connection
with entering into the Owner Operator Agreement for delivery services. Owner Operator agrees that providing contract
services as an Owner Operator with the company is expressly conditioned upon the company running a criminal
background check on Owner Operator.




TESTS:

MVR       - $15.00                                please run                    MVR attached, review only
(Required - all clients)


BACKGROUND CHECK - $45.00                            S
(If required by client)


DRUG TEST - $40.00                                  ES
(If required by client)


TB TEST -$34.50                               -Wes
(If required by client)



       tfijg / 1           &oh &
Owner Operator Printed Nartie



 iwner Operator Signature



Date




                                                         115a Diligent Consent Form
        Copyright © Norlyn Enterprises, Inc. (%l(n£hts reserved. Duplkation#n'part or whole in any form whatsoever is prohibited.
                                            \\ "LA OO initials fy'         L)iligent initials
                       Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 17 of 25


                                                                           mm



                                     DELIVERY
                                              ar                       Mr
                                                                  SYSTEMS


                                    OWNER OPERATOR AGREEMENT ADDENDUM A
                                             CONTRACT PAYMENT


Operator Name            QsolaJc/. 1 1 GA A,                                      Branch:

Diligent agrees to pay Owner Operator the following contract payment set forth below.

Per your Contractor Proposal to Diligent, subject to any modifications agreed to by you and Diligent, you will receive the
amount set forth indicated below, in the event you completed all client engagements on each day required by the client.
The foregoing contract payment may be increased by any fuel surcharge imposed by you that is in accordance with
industry practices at the time. Additionally, unless Owner Operator performs contract services on the following Holidays,
no contract payment will be received for New Year's Day, Memorial Day, July 4th, Labor Day, Thanksgiving Day, or
Christmas Day.


                       Client                                 Position/Route                               Rate:               Indicate per month,
                                                                                                      Indicate $ or %          per engagement or
                                                                                                                                          per day
    fpe ft                                         'As ^pg-fcK                                   &              r
                                                                                                                    -m-
                                                                                                                                 fhciA-Jrh




Equipment to be utilized:

    Year                   Make                       VIN No.                   License Plate No.                         Vehicle Type
                                                                                                                        (see below for list)

9-o/gL *T<ocjo\-a,                         S-rDk0^^saMf:i7(\                                                              c.




Common Vehicle Types:
Economy Car                            Full Size Pick-up Truck                   Economy Pick-up Truck
24 Ft. Box Truck                       24 Ft. Box Truck w/ Lift-Gate             Full Size Pick-up Truck w/ 16 Ft. Ft. Enclosed Trailer
16.R-. Box Truck or Cube Van           Jractor-Trailer/ 48 Ft. or 53 Ft.


    qaa            £
Owner Operator Signature                                                         Diligent Manager Signature

Date:    7. //. / °(                                                             Date:       7 -"-if
                                                            1 08a.2 Diligent Addendum A
             Copyright © Norlyn Enterprises, Inc. AUrights reserved. Duplication in part or whole in any form whatsoever is prohibited.
                                                            OO initials           Diligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 18 of 25


                                                               w

                                                 mrnm?

                       a £L / V£R Y                 3 YH TE:MH



                         OWNER OPERATOR ADDENDUM B
                CONFIDENTIAL INFORMATION & RELATED AGREEMENTS

        In order to comply with the terms of this Agreement, DILIGENT shall provide the
Operator with valuable trade secrets or other confidential proprietary information
acquired or to be acquired or developed by and belonging to or relating to DILIGENT or
its customers including, but not limited to, the names and addresses of its customers
and suppliers, prices charged and paid and other information, data and documents now
existing or previously developed or acquired by DILIGENT or its customers (collectively
"Trade Secrets").


   Operator would not have access to the Trade Secrets, but for entering into this
agreement.


    Because the secrecy and value of the Trade Secrets gives DILIGENT or its
customers a significant advantage in developing, marketing and sale of its trade and
business and would give the Operator an unfair advantage if the Operator could secure
access to the Trade Secrets and then be able to appropriate or take advantage of them
without spending the time, effort, toil and money to develop the Trade Secrets, the
Operator agrees that, except as permitted by law or with DILIGENT's express consent,


   1.   It shall not directly or indirectly cause, permit,                           participate in or aid in the
        disclosure or use of any Trade Secrets;


   2.   It shall not directly or indirectly accept any delivery opportunities from customers
        that the Operator dealt with when the Operator provided services under the
        Agreement;


   3.   It shall not directly or indirectly divert or interfere with any delivery opportunity
        from customers that the Operator dealt with when the Operator provided services
        under the Agreement;


   4.   It shall not directly or indirectly solicit or take away any delivery opportunity from
        customers that the Operator dealt with when the Operator provided services
        under the Agreement; and/or


   5.   It shall not directly or indirectly provide the same type of delivery services as the
        Operator provided under the Agreement to any customers that the Operator dealt
        with when the Operator provided services under the Agreement.

   The Operator agrees that Addendum B                             1 through 5 survive the termination of the
Agreement.

                                      108b Diligent O O Confidential Info Agreement
 Copyright © Norlyn Enterprises, Inc. AH rights reserved. Duplication in part or whole in any form whatsoever is prohibited.
                                        jl Co OO initials          diligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 19 of 25


                                       z
                       DELIVERY                      SYSTEMS




       The Operator further agrees that Addendum B                                    2-5 incorporate the following
time and geographic limitations:


        Time: During the term of the Agreement and for one year after the
        termination of the Agreement.


        Geographic:  The maximum territory for the delivery opportunities offered
        by the customers that the Operator dealt with when the Operator provided
        services under the Agreement.


       The Operator agrees that the term "Operator", as used in Addendum B, includes
the Operator and any owners of the Operator acting respectively by themselves or by,
through, under or in any type of association with any employees, Operators, affiliates,
Operators, parents, subsidiaries or by, through, under or in any type of association with
any other person, firm, company, Operator, corporation, partnership or other entity


        In the event of a              breach or threatened breach                       by Operator of any of the
provisions of this Addendum B, to the maximum extent permitted at law, in equity or by
stature, DILIGENT shall be entitled to the maximum temporary restraining order and
injunctive relief (with an agreed to $500 bond) to enforce this Addendum B, including
without limitation, such relief restraining Operator from disclosing or using any such
information, rendering any such service, or interfering with relationships between
DILIGENT and its customers in violation of the provisions hereof.       Nothing herein,
however shall be construed as prohibiting DILIGENT from pursuing any other remedies
available to it for such breach or threatened breach including, but not limited to, the
recovery of damages, costs and attorneys' fees.


OPERATOR                                                             DILIGENT


        On                                                          By:
        (Signature)                                                            (Signature)




Name:    Qz lAftn (/                 IA                             Name:                    cAL
        (Printed Name)                                                        (Printed Name)




                                       108b Diligent O O Confidential Info Agreement
 Copyright © Norlyn Enterprises, Inc. AlVfigrhts reserved. Du n|icatiop,in part or whole in any form whatsoever is prohibited.
                                          rfA50O initials [          Diligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 20 of 25




                                                                      r




                        O E L. t V E &> Y
                                                                 Wi
                                                 SYSTEMS


                                  OWNER OPERATOR ADDENDUM E
                                      ADMINISTRATION FEE

Parties:


1.      Diligent Delivery Systems ("Diligent").
2.       $cjliaA 0- I (         ftn W            , Owner Operator ("Owner").
This addendum modifies your Owner Operator or Independent Contractor Agreement
("Agreement").



Diligent will charge Owner Operator a fee of $2.00 for each day Owner Operator
accepts and completes a client-engagement opportunity.


A determination of the number and the total amount of fees will be made twice each
month.


Owner Operator will pay the accrued fee to Diligent bi-monthly at the time Owner
Operator receives his/her/its invoiced settlement payment. This fee will be deducted
directly from the invoiced settlement check.




                                            Agreed the JJ_                day ot, J u i uj               , 201       .


                                            owner Operator




                                             108e Diligent Addendum E
 Copyright © Norlyn Enterprises, Inc.   ights reserved. DupKcatiojj^kfpart or whole in any form whatsoever is prohibited.
                                             OO initials         Diligent initials
           Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 21 of 25




                                                                              4§f
                                                                             m
                               iOEL/VE&Y                 SYSTEMS




                            AUTHORIZATION TO RETRIEVE CARGO


 LA ct't*   ^   dali
               _ a      (K-          ("Owner  Operator") grants to DILIGENT
DELIVERY SYSTEMS (DILIGENT) the following AUTHORIZATION and RIGHT:

Owner Operator grants to DILIGENT the authorization and right to retrieve and make available
to another Owner Operator the cargo and any other related items of any customer of DILIGENT
(the "Cargo") that are located in or on the Owner Operator's vehicle and attached leased trailer.


DILIGENT shall have the right to give such indemnities and to make such hold harmless
agreements as required by a party having possession of Owner Operator's vehicle in order for
DILIGENT to obtain possession of the Cargo and provide the Cargo to another independent
contractor to complete a client engagement regarding the Cargo. Any such agreement made by
DILIGENT shall be fully binding on Owner Operator to the same extent as if made and signed
by Owner Operator.


DILIGENT shall not be required to determine if possession by the third party is lawful


All expenses, costs and contract payments made or contracted to be made in connection with
DILIGENT obtaining possession of the Cargo and completing the client engagement regarding
the Cargo shall be for Owner Operator's account and shall if paid by DILIGENT be reimbursed
to DILIGENT by Owner Operator on demand.


Any third party shall be entitled to rely on this AUTHORIZATION, and Owner Operator agrees
to indemnify and hold harmless any third party from all injury, loss or damage, including
attorney       fees,    resulting
                     directly or indirectly from third party's reliance on this
AUTHORIZATION and the representations and agreements made by DILIGENT with respect to
this AUTHORIZATION.


The AUTHORIZATION granted herein is coupled with an interest and shall not be subject to
revocation except upon the written agreement of DILIGENT




WITNESSED and voluntarily signed                             Executed and effective           7/It j                   .2011
The \ I day of                            .,20j^             Owner Operator


By:                                                          By:          /OL4/1,



                                              109 Authorization To Retrieve Cargo
      Copyright © Norlyn Enterprises, Inc^^AjM^ts reserved. Duplication in part or whole in any form whatsoever is prohibited.


                                                    OO initials           Diligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 22 of 25




                         DELIVERY                    SYSTEMS



                    ACKNOWLEDGEMENT OF CUSTOMER PROCEDURES



I understand that Diligent Delivery Systems ("Diligent") will not provide any training in
connection with the delivery services I will be providing under the Owner Operator
Agreement.

I acknowledge that prior to commencement of the delivery services under my Owner
Operator Agreement with Diligent, certain customers for whom I will be providing delivery
services may request that I become knowledgeable and understand the customer's
specific delivery procedures.

Accordingly, by signing below, I acknowledge that prior to commencement of the delivery
services under my Owner Operator Agreement with Diligent, for the customers who have
requested, I will spend an adequate amount of time as I deem necessary, at my cost and
without compensation,              to   become        familiar with,        fully    understand         and    be    able to
satisfactorily fulfill the customer's specific delivery instructions.



ffig Aplalt           JA
Owner Operator's Printed Name

   a
 wner Operator's Signature

7! /( / !
Date      '




                                      116 Acknowledgement of Customer Procedures
 Copyright © Norlyn Enterprises, Inc. All rafhtg'Yeserved. Duplication in part or whole in any form whatsoever is prohibited.
                                                00 initials _J^==^biligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 23 of 25




                         DELIVERY                   SYSTEMS


       ACKNOWLEDGEMENT OF CUSTOMER SEXUAL HARASSMENT POLICY



       I acknowledge that sexual harassment is prohibited by law and that certain
customers for whom I will be providing owner operator delivery services have policies
prohibiting sexual harassment.


      Accordingly, I acknowledge that the customers for whom I will be providing owner
operator delivery services maintain an environment that is free from all forms of sexual
harassment and that sexual harassment will not be tolerated while performing owner
operator delivery services under the Diligent Owner Operator Agreement ("Agreement").


      The phrase "sexual harassment" includes,                              but is not necessarily limited to,
unwelcome:
                                 sexual advances
                                 requests for sexual favors
                                 sexual jokes or comments
                                 other unwelcome verbal or physical conduct of a sexual nature

       All reports of inappropriate "sexual harassment" conduct will be thoroughly
investigated and action will be taken to ensure that any improper conduct ceases and is
prevented.


      All sexual harassment conduct will be considered a breach of the Agreement and
may result in cancellation of the Agreement (in accordance with the Agreement's terms).

       All complaints will be treated confidentially to the extent practical for an effective
resolution.


I have carefully read the foregoing and understand and acknowledge that it applies to me
as an owner operator providing owner operator delivery services under the Agreement.




                      X&
Owner Operator's Printed/Name

               1
 wner Operator's Signature


   IL
Date




                              117 Acknowledgement of Customer Sexual Harassment Policy
 Copyright © Norlyn Enterprises, Inc. AILrights/eserved. Duplication in part or whole in any form whatsoever is prohibited.
                                               00 initials ^LfHJiligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 24 of 25



                                              w
                         DELIVERY                   SYSTEMS



                             OWNER OPERATOR INVOICE GUIDELINES



Diligent Delivery Systems can only process legible invoices that include the following
information:

        •    Clearly identified as an "Invoice"

        •    Contractor's Information:

                  o    Full Name

                  o    DBA/Company Name if applicable

                  o    Address, City, State, Zip

                  o    Phone Number

        •    Billed to "Diligent Delivery Systems"

        •    Itemized, only including:

                  o    Dates of Completed Engagements

                  o    Description of each Completed Engagement (route name, hotshot
                       location, etc.)

                  o    Total Fee per Engagement

        •    Grand Total at end of invoice

        •    Contractor's Signature




                                             118 Contractor Invoice Guidelines
 Copyright © Norlyn Enterprises, Inc. All pghts reserved. Duplication in part or whole in any form whatsoever is prohibited.
                                        Mpvk?00 initials _j^^5iligent initials
        Case 2:21-cv-00015-SPL Document 15-4 Filed 02/26/21 Page 25 of 25




        AUTHORIZATION AGREEMENT FOR DIRECT DEPOSIT (ACH CREDITS)



Owner Operator/Compa                                                  Company
Name                  *                               Gnl (r^ID Number
I (we) hereby authorize        Diligent Delivery Systems      ? hereinafter called
COMPANY, to initiate credit entries to my (our) Bf Checking Account/      Savings
Account (select one) indicated below at the depository financial institution named below,
hereafter called DEPOSITORY, and to credit the same to such account. I (we)
acknowledge that the origination of ACH transactions to my (our) account must comply
with the provisions of U .S. law.

Depository/
Bank
Name     Arte-                        k                                  Branch

City.                                                                     State                        Zip.

                                                                         Account
                                                                         Number      7vony{,/7/?_2/Q23
This    authorization       is   to   remain     in   full       force   and      effect until   Diligent     Delivery
Systems has received written notification from me (or either of us) of its termination
in   such  time   and   in   such     manner   as   to    afford   Diligent   Delivery
Systems and DEPOSITORY a reasonable opportunity to act on it.
                      Changes submitted by the I5'h will take effect by the 23rd settlement payment.
                Changes submitted by the end ofthe month will take effect by the 8'1' settlement payment.




Name(s    )         fid a I ( (qQ Ia                                     ID Number
                    (Please Print)
Date t7, / /, / ^                                  Signaturi


Email (required): fo/v-fu<gO£>(A \r\C®& /f\a(
                             Please writf clearly            /


NOTE: WRITTEN CREDIT AUTHORIZATIONS MUST PROVIDE THAT THE
RECEIVER MAY REVOKE THE AUTHORIZATION ONLY BY NOTIFYING
THE ORIGINATOR IN THE MANNER SPECIFIED IN THE AUTHORIZATION.




   Please attach a voided check, bank letter, or specification sheet complete
                with your routing and account numbers for verification.


                                                  119.2 ACH Authorization
 Copyright © Norlyn Enterprises, Inc. Al     ts reserved. Duplication in part or whole in any form whatsoever is prohibited.

                                       P        00 initials      0*^-^Diligent initials
